Exhibit 10.1

Execution Copy

June 10, 2013

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, Nevada 89148

Attn: Carlos Ruisanchez

Project Echo

Amended and Restated Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Commitment Letter dated
December 20, 2012 (together with the exhibits thereto as supplemented, amended
or otherwise modified pursuant to the Joinder Letters (as defined below), the
“Original Commitment Letter”) among Pinnacle Entertainment, Inc., a Delaware
corporation (“Pinnacle” or “you”), JPMorgan Chase Bank, N.A. (“JPMCB”), J.P.
Morgan Securities LLC (“JPMS” and, together with JPMCB, “JPM”), and Goldman
Sachs Lending Partners LLC (“Goldman” and, together with JPM, the “Original
Commitment Parties); (ii) that certain Fee Letter dated December 20, 2012 (as
supplemented, amended or otherwise modified pursuant to the Joinder Letters, the
“Original Fee Letter”) among Pinnacle and the Original Commitment Parties;
(iii) that certain Commitment Joinder Letter dated January 24, 2013 (the
“Combined Joinder Letter”) among Pinnacle, each Original Commitment Party, Bank
of America, N.A. (“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“BAML”), Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank
Trust Company Americas (“DBTCA”), Deutsche Bank AG Cayman Islands Branch
(“DBCI”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), WF
Investment Holdings, LLC (“WF Investments”) and Wells Fargo Securities, LLC
(“Wells Fargo Securities” and together with Bank of America, BAML, DBSI, DBTCA,
DBCI, Wells Fargo Bank and WF Investments, the “Initial Additional Commitment
Parties”); (iv) that certain Commitment Joinder Letter dated January 24, 2013
(the “Barclays Joinder Letter”) among Pinnacle, each Original Commitment Party
and Barclays Bank PLC (“Barclays”); (v) that certain Commitment Joinder Letter
dated January 25, 2013 (the “Credit Agricole Joinder Letter”) among Pinnacle,
each Original Commitment Party and Credit Agricole Corporate and Investment Bank
(“Credit Agricole”); (v) that certain Commitment Joinder Letter dated March 8,
2013 (the “Fifth Third Joinder Letter”) among Pinnacle, each Original Commitment
Party and Fifth Third Bank (“Fifth Third”); (vi) that certain Commitment Joinder
Letter dated March 15, 2013 (the “UBS Joinder Letter” and together with the
Combined Joinder Letter, the Barclays Joinder Letter, the Credit Agricole
Joinder Letter and the Fifth Third Joinder Letter, the “Joinder Letters”) among
Pinnacle, each Original Commitment Party, UBS Loan Finance LLC (“UBSLF”) and UBS
Securities LLC (“UBSS” and, together with the Initial Additional Commitment
Parties, Barclays, Credit Agricole, Fifth Third and UBSLF, the “Additional
Commitment Parties”, and individually, an “Additional Commitment Party”). You
have advised the Original Commitment Parties and the Additional Commitment
Parties (collectively, the “Commitment Parties”, and individually, a “Commitment
Party”) that you would like to modify the Original Commitment Letter and the
Original Fee Letter, and pursuant to the terms of this letter and the Fee Letter
(as defined below), the Commitment Parties are willing to modify the Original
Commitment Letter through an amendment and restatement thereof and the Original
Fee Letter through an amendment and restatement thereof. The Original Commitment
Parties and the Initial Additional Commitment Parties are sometimes referred to
herein collectively as the “Major Commitment Parties” and individually as a
“Major Commitment Party”.

You have advised the Commitment Parties that Pinnacle Entertainment, Inc., a
Delaware corporation (“you” or “Pinnacle”) intends to acquire Ameristar Casinos,
Inc., a Nevada corporation (the “Target Company”) through a newly created
wholly-owned (directly or indirectly) subsidiary of Pinnacle (“Acquisition
Holdings”). Pinnacle, Acquisition Holdings and the Target Company are sometimes
collectively referred to herein as the “Companies” and the acquisition of the
Target Company is referred to herein as the “Acquisition”.



--------------------------------------------------------------------------------

In connection with the Acquisition, you have advised the Commitment Parties that
you intend to undertake the following:

(a) to refinance the debt under (i) that certain Fourth Amended and Restated
Credit Agreement, dated as of August 2, 2011 (as amended pursuant to that
certain First Amendment to Fourth Amended and Restated Credit Agreement, dated
as of March 19, 2012, the “Pinnacle Credit Agreement”) among Pinnacle, the
several banks and other financial institutions or entities from time to time
party thereto as Lender, and Barclays, as Administrative Agent and (ii) that
certain Credit Agreement, dated as of April 14, 2011 (as amended pursuant to
that certain First Amendment to Credit Agreement, dated as of April 16, 2012,
the “Target Credit Agreement”) among the Target Company, the Lenders party
thereto from time to time, and DBTCA, as Administrative Agent, with the
following new credit facilities (the “New Pinnacle Credit Facilities”): (A) an
up to $1,000,000,000 revolving credit facility and (B) a $1,935,000,000 term
loan facility, with the terms of the New Pinnacle Credit Facilities to be as
described in the Pinnacle Credit Agreement Summary of Terms (as defined below);

(b) to cause Pinnacle to obtain $315,000,000 in gross proceeds from the issuance
and sale by Pinnacle of senior unsecured notes (the “New Pinnacle Notes”) or, if
the New Pinnacle Notes are not issued and sold on or prior to the Acquisition
Closing Date, $315,000,000 in senior unsecured bridge loans (the “Pinnacle
Bridge Loans” and, together with any Pinnacle Rollover Loans and Pinnacle
Exchange Notes (each, as defined in Annex II-A hereto), the “Pinnacle Bridge
Facility”, and together with the New Pinnacle Credit Facilities, the
“Facilities”) made available to Pinnacle as interim financing to the senior
unsecured notes or any other securities of Pinnacle that may be issued after the
Acquisition Closing Date for the purpose of refinancing all or a portion of the
outstanding amounts under the Pinnacle Bridge Facility (the “New Pinnacle
Permanent Securities”);

(c) to pay or cause to be paid consideration to the shareholders of the Target
Company (the “Acquisition Consideration”) in an amount not to exceed
$975,000,000, with such payment to be made with the proceeds of the New Pinnacle
Notes and the Facilities; and

(d) to pay transaction fees and expenses related to the Transaction as set forth
in the Summaries of Terms.

The Acquisition, the funding of loans under the New Pinnacle Credit Facilities
and the issuance and sale of the New Pinnacle Notes and/or the entering into and
funding of the loans under the Pinnacle Bridge Facility, are hereinafter
collectively referred to as the “Transaction.” The date of the consummation of
the Acquisition is referred to herein as the “Acquisition Closing Date.”

1. Commitments.

(a) The Facilities.

(i) Each Commitment Party set forth in the table below (in their capacity as
Lenders under the New Pinnacle Credit Facilities, the “Initial Pinnacle Credit
Agreement Lenders”) is pleased to advise you of its several and not joint
commitment to provide the principal amount of the Pinnacle Revolving Credit
Facility and Pinnacle Term Loan Facility set forth opposite its name in such
table, and JPMCB’s willingness to act as the sole and exclusive administrative
agent for the New Pinnacle Credit Facilities (the “Pinnacle Credit Agreement
Administrative Agent”), all upon and subject to the terms and conditions set
forth in this letter and in Annex I (the “Pinnacle Credit Agreement Summary of
Terms”);

 

-2-



--------------------------------------------------------------------------------

Commitment Party

   Pinnacle
Revolving
Credit Facility      Pinnacle Term
Loan Facility  

JPMCB

   $ 130,000,000       $ 355,556,250   

Goldman

   $ 115,000,000       $ 355,556,250   

Bank of America

   $ 115,000,000       $ 227,362,500   

DBTCA

   $ 115,000,000       $ 227,362,500   

Wells Fargo Bank

   $ 115,000,000       $ 227,362,500   

Credit Agricole

   $ 100,000,000       $ 174,150,000   

Barclays

   $ 75,000,000       $ 135,450,000   

UBSLF

   $ 100,000,000       $ 135,450,000   

Fifth Third

   $ 60,000,000       $ 96,750,000   

(ii) each of JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit
Agricole and UBSS is also pleased to advise you of its willingness and you
hereby engage JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays,
Credit Agricole and UBSS to act as joint arrangers, joint bookrunning managers
and co-documentation agents (in such capacity, the “Pinnacle Credit Agreement
Lead Arrangers”), in connection therewith and to pursue the New Pinnacle Credit
Facilities and to form a syndicate of lenders (including the Initial Pinnacle
Credit Agreement Lenders) for the New Pinnacle Credit Facilities (collectively,
the “Pinnacle Credit Agreement Lenders”) reasonably acceptable to you;

(iii) Fifth Third is also pleased to advise you of its willingness and you
hereby engage Fifth Third to act as a junior arranger and documentation agent in
connection with the New Pinnacle Credit Facilities (in such capacity, the
“Pinnacle Credit Agreement Junior Arranger”);

(iv) each Commitment Party set forth in the table below (in their capacity as
Lenders under the Pinnacle Bridge Facility, the “Initial Pinnacle Bridge
Lenders” and together with the Initial Pinnacle Credit Agreement Lenders, the
“Initial Lenders”) is pleased to advise you of its several and not joint
commitment to provide the percentage of the principal amount of the Pinnacle
Bridge Facility set forth opposite its name in such table, and JPMCB’s
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Pinnacle Bridge Administrative Agent”, and together with the
Pinnacle Credit Agreement Administrative Agent, the “Administrative Agents”) for
the Pinnacle Bridge Facility, all upon and subject to the terms and conditions
set forth in this letter and in Annex II (the “Pinnacle Bridge Summary of
Terms”, and together with the Pinnacle Credit Agreement Summary of Terms, the
“Summaries of Terms”);

 

-3-



--------------------------------------------------------------------------------

Commitment Party

   Percentage

JPMCB

       18.375%  

Goldman

       18.375%  

Bank of America

       11.750%  

DBCI

       11.750%  

WF Investments

       11.750%  

Credit Agricole

       9.000%  

Barclays

       7.000%  

UBSLF

       7.000%  

Fifth Third

       5.000%  

(v) each of JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit
Agricole and UBSS is also pleased to advise you of its willingness and you
hereby engage JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays,
Credit Agricole and UBSS to act as joint arrangers, joint bookrunning managers
and co-documentation agents (in such capacity, the “Pinnacle Bridge Lead
Arrangers” and together with the Pinnacle Credit Agreement Lead Arrangers, the
“Lead Arrangers), and in connection therewith to form a syndicate of lenders
(including the Initial Pinnacle Bridge Lenders) for the Pinnacle Bridge Loans
(collectively, the “Pinnacle Bridge Lenders” and together with the Pinnacle
Credit Agreement Lenders, the “Lenders”) reasonably acceptable to you; and

(vi) Fifth Third is also pleased to advise you of its willingness and you hereby
engage Fifth Third to act as a junior arranger and documentation agent in
connection with the Pinnacle Bridge Facility (in such capacity, the “Pinnacle
Bridge Junior Arranger” and together with the Pinnacle Credit Agreement Junior
Arranger, the “Junior Arrangers”).

(b) Conditions Precedent. The commitments of the Initial Lenders in respect of
the Facilities and the undertaking of the Lead Arrangers and the Junior
Arrangers to provide the services described herein are subject to the
satisfaction of each of the conditions precedent set forth in Section 5 herein
and in Annex III hereto. All capitalized terms used and not otherwise defined
herein shall have the same meanings as specified therefor in the Summaries of
Terms.

(c) Reductions of Commitments.

(i) Sharing in Syndication (Pinnacle Revolving Credit Facility). In the event
the aggregate commitments of the Lenders with respect to the Pinnacle Revolving
Credit Facility shall exceed $1,000,000,000 prior to the Acquisition Closing
Date, then the amount in excess of $1,000,000,000 shall be applied to reduce on
a pro rata basis the respective commitments of each of the Commitment Parties
and any other Additional Commitment Parties (as defined in any other Commitment
Joinder Letter to this Commitment Letter (each, an “Other Commitment Joinder
Letter”) executed and delivered in connection with the Transaction
(collectively, the “Other Additional Commitment Parties”, and individually, an
“Other Additional Commitment Party”).

 

-4-



--------------------------------------------------------------------------------

(ii) Sharing in Syndication (Pinnacle Term Loan Facility and Pinnacle Bridge
Facility). After the commitments of JPMCB and Goldman with respect to each of
the Pinnacle Term Loan Facility and the Pinnacle Bridge Facility, as a
percentage of the total commitments for each such Facility shall have been
reduced to 16.25% for JPMCB and 15.00% for Goldman (as applicable), then any
additional commitments received for either the Pinnacle Term Loan Facility or
the Pinnacle Bridge Facility (whether as a result of syndication, transfers of
interests in commitments or funded loans, or grants of participations in
commitments or funded loans) prior to the date (such date, the “Final
Syndication Date”) that is the earlier of (i) 60 days after the Acquisition
Closing Date and (ii) a Successful Syndication (as defined in the Fee Letter),
shall be applied to reduce on a pro rata basis the respective commitments of
each of the Commitment Parties and the Other Additional Commitment Parties.

(iii) Acknowledgements. Each of the Commitment Parties acknowledges and agrees
that (A) it will only share in commitment reductions with respect to the
Pinnacle Revolving Credit Facility prior to the Acquisition Closing Date as
provided in Section 1(c)(i) above, (B) it will only share in commitment
reductions with respect to the Pinnacle Term Loan Facility and the Pinnacle
Bridge Facility prior to the Final Syndication Date as provided in
Section 1(c)(ii) above, and (C) no secondary selling, offers to purchase or
transfers of commitments or funded loans or participations in commitments or
funded loans by any Commitment Parties other than the Original Commitment
Parties will occur with respect to (1) the Pinnacle Revolving Credit Facility
until the Acquisition Closing Date and (2) the Pinnacle Term Loan Facility and
the Pinnacle Bridge Facility until the Final Syndication Date. Furthermore, each
Commitment Party represents that its commitments hereunder are commitments from
its institution only, and do not in any way include a commitment or other
arrangement from any other non-affiliated institution. Each Commitment Party
acknowledges that it has, independently and without any reliance upon any other
Commitment Party, any of their respective affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives, and based
on the financial statements of Pinnacle and its subsidiaries, the Target Company
and its subsidiaries and such other documents as it has deemed appropriate, made
its own credit analysis and decision to enter into the commitment evidenced by
the Commitment Letter.

2. Syndication. The Lead Arrangers that are Original Commitment Parties
(collectively, the “Original Lead Arrangers”) in consultation with you intend to
commence syndication of the Facilities promptly after your acceptance of the
terms of this Commitment Letter and the Fee Letter. You agree to actively assist
and to use your commercially reasonable efforts to cause the Target Company and
its subsidiaries to actively assist the Original Lead Arrangers in achieving a
syndication of the Facilities that is reasonably satisfactory to the Original
Lead Arrangers. Such assistance shall include (a) your providing and causing
your advisors to provide, and using your reasonable best efforts to cause the
Target Company, its subsidiaries and its advisors to provide, the Original Lead
Arrangers and the Lenders upon request with all information reasonably deemed
necessary by the Original Lead Arrangers to complete such syndication,
including, but not limited to, information and evaluations prepared by you, the
Target Company and your and its advisors, or on your or their behalf, relating
to the Acquisition (including the Projections (as defined below)); (b) assisting
in the preparation of an information memorandum promptly following the date
hereof with respect to each of the Facilities in form and substance customary
for transactions of this type and otherwise reasonably satisfactory to the
Original Lead Arrangers (each, an “Information Memorandum”) and other materials
to be used in connection with the syndication of each such Facility
(collectively with the Summaries of Terms and any additional summary of terms
prepared for distribution to Public Lenders (as defined below), the “Information
Materials”); (c) your using your commercially reasonable efforts to ensure that
the syndication efforts of the Original Lead Arrangers benefit from your
existing lending relationships and the existing banking relationships of you and
the Target Company; (d) your obtaining, promptly following the date hereof and
in any event prior to a date to be agreed, monitored public corporate credit or
family ratings of Pinnacle after giving effect to the Transaction and ratings of
the Facilities and the New Pinnacle Notes, in each case, from Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”) (collectively, the “Ratings”); (e) until the date (such
date the “Syndication Date”) that is the later of (i) the Acquisition Closing
Date and (ii) the earlier of (A) 45 days after the Acquisition Closing Date and
(B) a Successful Syndication, you shall not, and shall use your commercially
reasonable efforts to ensure that none of the Companies shall, have syndicated
or issued, attempted to syndicate or issue, announced or authorized the
announcement of the syndication or issuance of, or engaged in discussions
concerning the syndication or issuance of, any equity or debt of the Companies
(other than the Facilities and the New Pinnacle Notes) without the prior written
consent of the Original Lead Arrangers; and (f) your otherwise assisting the
Original Lead Arrangers in their syndication efforts, including by making your
officers and advisors, and using your reasonable best efforts to make the
officers and advisors of the Target Company, available from time to time to
attend and make presentations regarding the business and prospects of the
Companies and the Transaction at one or more meetings of prospective Lenders.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding the right of the Original Lead Arrangers to syndicate the
Facilities and the right of the Commitment Parties to receive commitments with
respect thereto, syndication of, or receipt of commitments or participations in
respect of, all or any portion of commitments hereunder of the Commitment
Parties prior to the Acquisition Closing Date shall not be a condition to
commitments of the Commitment Parties.

It is understood and agreed that the Original Lead Arrangers will manage and
control all aspects of the syndication of the Facilities in consultation with
you, including decisions as to the selection of prospective Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that no
Lender participating in the Facilities will receive compensation from you in
order to obtain its commitment, except on the terms contained herein and in the
Summaries of Terms, the Fee Letter or as otherwise agreed between you and the
Original Commitment Parties. It is also understood and agreed that the amount
and distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Original Lead Arrangers.

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all information, other than Pinnacle Projections (as defined below), that
has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives relating to
Pinnacle and its subsidiaries in connection with any aspect of the Transaction
(other than the Target Company and its subsidiaries) (the “Pinnacle
Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading, (b) all information, other than Target Projections (as defined
below), that has been or is hereafter made available to the Lead Arrangers or
any of the Lenders relating to the Target Company and its subsidiaries
(including information made available by or on behalf of the Target Company or
any of its representatives) in connection with any aspect of the Transaction
(the “Target Information”, and together with the Pinnacle Information, the
“Information”) is and will be, to the best of your knowledge, complete and
correct in all material respects and does not and will not, to the best of your
knowledge, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading,
(c) all financial projections concerning the Companies (other than the Target
Company and its subsidiaries) that have been or are hereafter made available to
the Lead Arrangers or any of the Lenders by or on behalf of you or any of your
representatives (the “Pinnacle Projections”) have been or will be prepared in
good faith based upon assumptions that are reasonable at the time made and at
the time such projections are made available to the Lenders and (d) all
financial projections concerning the Target Company and its subsidiaries that
have been or are hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of the Target Company or its representatives (the
“Target Projections”, and together with the Pinnacle Projects, the
“Projections”) have been and will be, to the best of your knowledge, prepared in
good faith based upon assumptions that are reasonable at the time made and at
the time such projections are made available to the Lenders. You agree that if
at any time prior to the Syndication Date any of the representations in the
preceding sentence would be incorrect in any material respect if the Pinnacle
Information, the Target Information, the Pinnacle Projections and the Target
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Pinnacle Information, the Target Information, the Pinnacle Projections and the
Target Projections so that such representations will be correct at such time. In
issuing this commitment and in arranging and syndicating the Facilities, the
Commitment Parties are and will be using and relying on the Information and the
Projections without independent verification thereof. The Information and
Projections provided to the Original Lead Arrangers prior to December 20, 2012
are hereinafter referred to as the “Pre-Commitment Information”.

 

-6-



--------------------------------------------------------------------------------

You acknowledge that (a) the Original Lead Arrangers on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter in form and substance
reasonably satisfactory to both you and us authorizing the dissemination of the
Information Materials and (b) to prospective Public Lenders, you shall provide
us with a customary letter in form and substance reasonably satisfactory to both
you and us authorizing the dissemination of the Public Information Materials and
confirming the absence of MNPI therefrom, in each case, exculpating the
Commitment Parties and their respective affiliates with respect to liability
related to the use of the contents of the Information Materials by the
recipients thereof. In addition, at the request of the Original Commitment
Parties, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”. To the extent any Information
Materials are not so marked “PUBLIC”, the Commitment Parties are authorized by
you treat such Information Materials as if they contained MNPI.

Notwithstanding the foregoing, you agree that the Original Lead Arrangers on
your behalf may distribute the following documents to all prospective Lenders
regardless of whether marked “PUBLIC”, unless you advise the Original Lead
Arrangers in writing (including by email) within a reasonable time prior to
their intended distributions that such material should only be distributed to
prospective Private Lenders: (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to the terms of the Facilities, (c) customary
marketing term sheets related to the Facilities and (d) other materials intended
for prospective Lenders after the initial distribution of the Information
Materials, including drafts and final versions of definitive documents with
respect to the Facilities. If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then the Original Lead Arrangers
will not distribute such materials to Public Lenders without further discussions
with you.

 

-7-



--------------------------------------------------------------------------------

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
all reasonable out-of-pocket fees and expenses (including, but not limited to,
the reasonable fees, disbursements and other charges of counsel to the Original
Lead Arrangers and the Administrative Agents under each Facility, and of any
special gaming and local counsel to the Lenders retained by the Lead Arrangers,
and due diligence expenses) in connection with the Facilities, the syndication
thereof, the preparation of the Credit Documentation (as defined below) therefor
and the other transactions contemplated hereby, whether or not the Acquisition
Closing Date occurs or any Credit Documentation is executed and delivered or any
extensions of credit are made under any of the Facilities; provided that neither
any Additional Commitment Party nor any affiliate of any Additional Commitment
Party shall have any rights to expense reimbursement under this Section 4,
except that each Additional Commitment Party shall be entitled to reimbursement
for out of pocket costs and expenses (other than legal fees and expenses). You
acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with us
including, without limitation, fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) any aspect
of the Transaction or any related transaction and any of the other transactions
contemplated thereby or (ii) the Facilities or any use made or proposed to be
made with the proceeds thereof (in all cases, whether or not caused or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnified Party), except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith, or willful misconduct. In the case of any claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such Proceeding is brought by you, your equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you, the Target Company or your
or its subsidiaries or affiliates or to your or its respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, bad faith, or willful
misconduct. It is further agreed that the Commitment Parties shall only have
liability to you (as opposed to any other person), and that the Commitment
Parties shall be severally liable solely in respect of their respective
commitments to the Facilities, on a several, and not joint, basis with any other
Lender, and that such liability shall only arise to the extent damages have been
caused by breach of the Commitment Parties’ respective obligations hereunder to
negotiate in good faith the Credit Documentation on the terms set forth in this
Commitment Letter and the Fee Letter, as determined in a final, non-appealable
judgment by a court of competent jurisdiction. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence, bad faith, or willful misconduct of such Indemnified Party as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party, effect any settlement of any pending or threatened Proceeding against an
Indemnified Party in respect of which indemnity could have been sought hereunder
by such Indemnified Party unless (i) such settlement includes an unconditional
release of such Indemnified Party from all liability or claims that are the
subject matter of such Proceeding and (ii) does not include any statement as to
any admission.

 

-8-



--------------------------------------------------------------------------------

5. Conditions to Financing. The commitment of the Lenders in respect of the
Facilities and the undertaking of the Lead Arrangers and the Junior Arrangers to
provide the services described herein, in each case, are subject only to the
satisfaction of each of the conditions set forth in Annex III hereto and are
subject to the negotiation, execution and delivery of definitive documentation
with respect to each of the Facilities consistent with this Commitment Letter
and the Fee Letter, customary for transactions of such type and otherwise
reasonably satisfactory to the Lead Arrangers and the Lenders under the
Facilities (the “Credit Documentation”).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the only representations the
accuracy of which shall be a condition to the availability of the Facilities on
the Acquisition Closing Date shall be (i) the representations made by or with
respect to the Target Company and its subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that you
have the right to terminate your obligations under the Acquisition Agreement or
to decline to consummate the Acquisition pursuant to the Acquisition Agreement
as a result of a breach of such representations in the Acquisition Agreement
(the “Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below); and (b) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Acquisition Closing Date if the conditions set forth in
this Section 5 and in Annex III hereto are satisfied. For purposes hereof,
“Specified Representations” means the representations and warranties relating to
organizational status, organizational power and authority to enter into the
Credit Documentation, due authorization, execution, delivery and enforceability
of the Credit Documentation, no conflicts with charter documents, solvency of
Pinnacle on a consolidated basis, in each case, after giving effect to the
Transaction, Federal Reserve margin regulations, OFAC, the PATRIOT Act, FCPA,
the Investment Company Act, status of the Facilities as senior debt (to the
extent applicable) and the creation, validity, priority and perfection of the
security interests granted in the intended collateral (it being understood that
to the extent any security interest in the intended collateral (other than any
collateral the security interest in which may be perfected by the filing of a
UCC financing statement, the filing of short-form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or the delivery of certificates evidencing equity interests) is not provided on
the Acquisition Closing Date, as applicable, after your use of commercially
reasonable efforts to do so, then the provision of such perfected security
interest(s) shall not constitute a condition precedent to the availability of
the Facilities on the Acquisition Closing Date but shall be required to be
delivered after the Acquisition Closing Date pursuant to arrangements to be
mutually agreed by Pinnacle and the Original Commitment Parties acting
reasonably).

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to Pinnacle’s and the Target
Company’s accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the reasonable
advice of your legal counsel (in which case you agree to inform the Commitment
Parties promptly thereof), (iii) this Commitment Letter and the Fee Letter
(redacted in a manner reasonably satisfactory to the Original Commitment
Parties) may be disclosed on a confidential basis to the respective boards of
directors and advisors of the Target Company in connection with their
consideration of the Transaction, (iv) this Commitment Letter (but not the Fee
Letter) and its contents may be in any proxy or other public filing relating to
the Acquisition, (v) you may disclose this Commitment Letter (but not the Fee
Letter), and the contents hereof, to potential Lenders and their affiliates,
equity investors and to rating agencies in connection with the Facilities and
(vi) you may disclose the fees contained in the Fee Letter as part of a generic
disclosure of aggregate sources and uses related to fee amounts to the extent
customary or required in marketing materials, any proxy or other public filing
or any prospectus or other offering memorandum.

 

-9-



--------------------------------------------------------------------------------

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the applicable Commitment Party agrees to inform you
promptly thereof only to the extent permitted by law and other than in the case
of ordinary course audits or examinations), (ii) upon the request or demand of
any regulatory authority having jurisdiction over the Commitment Parties or any
of their respective affiliates, (iii) to the extent that such information
becomes publicly available other than by reason of disclosure in violation of
this agreement by the Commitment Parties, (iv) to the Commitment Parties’
affiliates, employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the Transaction and
are informed of the confidential nature of such information, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to the applicable rating agencies in connection with
any rating of the Facilities and/or New Pinnacle Notes or (ix) to potential
Lenders, participants or assignees who agree to be bound by the terms of this
paragraph (or language substantially similar to this paragraph or as otherwise
reasonably acceptable to you and each Commitment Party, including as may be
agreed in any confidential information memorandum or other marketing material).
This paragraph shall terminate on December 20, 2014.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each Commitment Party has been, is, and will be acting solely
as a principal and has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for you or any of your affiliates, stockholders, creditors
or employees or any other party, (v) the Commitment Parties have not assumed and
will not assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether any of the Commitment
Parties has advised or is currently advising you or your affiliates on other
matters) and the Commitment Parties have no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against the Commitment Parties with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

 

-10-



--------------------------------------------------------------------------------

The Commitment Parties hereby notify the Companies that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “U.S.A. Patriot Act”), each of them is required to
obtain, verify and record information that identifies the Companies, which
information includes your name and address and other information that will allow
the Commitment Parties, as applicable, to identify the Companies in accordance
with the U.S.A. Patriot Act.

Pinnacle agrees that the Lead Arrangers and the Junior Arrangers may place
advertisements in financial and other newspapers and journals at the expense of
the Lead Arrangers and the Junior Arrangers describing the involvement of the
Lead Arrangers and the Junior Arrangers in and services rendered with respect to
the Transaction subject to customary confidentiality and disclosure
restrictions.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties with respect thereto
are terminated prior to the effectiveness of the Facilities and funding thereof.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of or relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each party hereto hereby irrevocably waives any and all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Commitment Letter, the Fee
Letter, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

 

-11-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof, including, without limitation the
Original Commitment Letter and the Original Fee Letter. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without prior written consent
of each Commitment Party (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and the Indemnified
Parties). Each Commitment Party may assign its commitment hereunder, in whole or
in part, to any of its affiliates or to any Lender. Any assignment by any
Commitment Party to any potential Lender made prior to the Acquisition Closing
Date will only relieve such Commitment Party of its obligations set forth herein
to fund that portion of the commitments so assigned if such assignment was
approved by you (such approval not to be unreasonably withheld or delayed).

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter with respect to the Facilities not
later than 11:59 p.m. (New York City time) on June 10, 2013, whereupon the
undertakings of the parties with respect to the Facilities shall become
effective to the extent and in the manner provided hereby. This offer shall
terminate if not so accepted by you at or prior to that time. Upon your
acceptance of this offer, thereafter the commitments and undertakings of the
Commitment Parties hereunder will expire on the earliest of (a) at 5:00 p.m.
(New York City time) on September 21, 2013; (b) the termination of the
Acquisition Agreement (as defined in Annex III hereto); (c) the closing of the
Acquisition; and (d) the execution and delivery of the Credit Documentation by
all parties thereto.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

   

Very truly yours,

 

JPMORGAN CHASE BANK, N.A.

    By:   /s/ Marc Costantino       Name: Marc Costantino       Title: Executive
Director

 

    J.P. MORGAN SECURITIES LLC     By:   /s/ Tim Donahue       Name: Tim Donahue
      Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    GOLDMAN SACHS LENDING PARTNERS LLC     By:   /s/ Robert Ehudin       Name:
Robert Ehudin       Title: Authorized Signatory

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A.     By:   /s/ Daniel Kelly       Name: Daniel Kelly  
    Title: Managing Director

 

    MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED     By:   /s/ Daniel
Kelly       Name: Daniel Kelly       Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    DEUTSCHE BANK SECURITIES INC.     By:   /s/ Jackson Merchant       Name:
Jackson Merchant       Title: Director

 

    By:   /s/ Scott Sartorius       Name: Scott Sartorius       Title: Managing
Director

 

    DEUTSCHE BANK TRUST COMPANY AMERICAS     By:   /s/ David A. Reid       Name:
David A. Reid       Title: Director

 

    By:   /s/ Eric Pratt       Name: Eric Pratt       Title: Director

 

    DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH     By:   /s/ David A. Reid      
Name: David A. Reid       Title: Director

 

    By:   /s/ Eric Pratt       Name: Eric Pratt       Title: Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION     By:   /s/ Rick Bokum       Name:
Rick Bokum       Title: Managing Director

 

    WF INVESTMENT HOLDINGS, LLC     By:   /s/ Scott Yarbrough       Name: Scott
Yarbrough       Title: Managing Director

 

    WELLS FARGO SECURITIES, LLC     By:   /s/ Scott Yarbrough       Name: Scott
Yarbrough       Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    BARCLAYS BANK PLC     By:   /s/ Vanessa Roberts       Name: Vanessa Roberts
      Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK     By:   /s/ David Bowers    
  Name: David Bowers       Title: Managing Director

 

    By:   /s/ Amy Trapp       Name:       Title:

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    FIFTH THIRD BANK     By:   /s/ Richard Arendale       Name: Richard Arendale
      Title: Vice President

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

    UBS SECURITIES LLC     By:   /s/ Kevin T. Pluff       Name: Kevin T. Pluff  
   

Title:  Leveraged Capital Markets

           Executive Director

 

    By:   /s/ John Stroll       Name: John Stroll       Title: Director

 

    UBS LOAN FINANCE LLC     By:   /s/ Kevin T. Pluff       Name: Kevin T. Pluff
     

Title:  Leveraged Capital Markets

           Executive Director

 

    By:   /s/ John Stroll       Name: John Stroll       Title: Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:

 

PINNACLE ENTERTAINMENT, INC.,

a Delaware corporation

By:   /s/ Carlos A. Ruisanchez   Name: Carlos A. Ruisanchez   Title: President
and Chief Financial Officer

 

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

NEW PINNACLE CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached

 

Borrower:

Pinnacle Entertainment, Inc.

 

Guarantors:

Same as existing and future Guarantors of the Pinnacle Credit Agreement.

 

Administrative and Collateral Agent:

JPMCB will act as sole and exclusive administrative and collateral agent for the
Pinnacle Credit Agreement Lenders (the “Pinnacle Credit Agreement Administrative
Agent”).

 

Joint Arrangers and Joint Bookrunning Managers:

JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit Agricole and
UBSS will act as joint arrangers and joint bookrunning managers for the New
Pinnacle Credit Facilities (in such capacity, the “Pinnacle Credit Agreement
Lead Arrangers”).

 

Documentation Agent:

JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit Agricole,
UBSS and Fifth Third will act co-documentation agents for the New Pinnacle
Credit Facilities.

 

Lenders:

JPMCB, Goldman, Bank of America, DBTCA, Wells Fargo Bank, Credit Agricole,
Barclays, UBSLF and Fifth Third and other banks, financial institutions and
institutional lenders selected by the Pinnacle Credit Agreement Lead Arrangers
that are Original Commitment Parties (the “Pinnacle Credit Agreement Lenders”);
provided that the Pinnacle Credit Agreement Lenders which are lenders with
respect to the Pinnacle Revolving Credit Facility shall be subject to approval
by the Borrower (such approval not to be unreasonably withheld or delayed).

 

Credit Facilities:

An aggregate principal amount of up to $2,935,000,000 will be available through
the following facilities:

 

  Pinnacle Revolving Credit Facility: An up to $1,000,000,000 revolving credit
facility (the “Pinnacle Revolving Credit Facility”) to be provided by the
Pinnacle Credit Agreement Lenders and available from time to time on or after
the Acquisition Closing Date until the maturity date with respect to the
Revolving Loans under the Pinnacle Credit Agreement, and to include a sublimit
to be determined for the issuance of standby and commercial letters of credit
(each, a “Letter of Credit”). Letters of Credit will be initially issued by a to
be determined entity (in such capacity, the “Issuing Bank”), and each of the
Pinnacle Credit Agreement Lenders under the Pinnacle Revolving Credit Facility
will purchase an irrevocable and unconditional participation in each Letter of
Credit. Up to $95,000,000 may be borrowed on the Acquisition Closing Date.
Letters of Credit issued under the Pinnacle Credit Agreement and the Target
Credit Agreement shall remain outstanding after the Acquisition Closing Date and
be deemed to have been issued under the Pinnacle Revolving Credit Facility.

 

Annex I-1



--------------------------------------------------------------------------------

  Pinnacle Term Loan Facility: A $1,935,000,000 term loan facility (the
“Pinnacle Term Loan Facility”) to be provided by the Pinnacle Credit Agreement
Lenders and available on the Acquisition Closing Date.

 

Purpose:

The proceeds of loans under the Pinnacle Term Loan Facility, together with
proceeds from either the New Pinnacle Notes or the Pinnacle Bridge Facility,
shall be used to refinance the Pinnacle Credit Agreement and the Target Credit
Agreement, to fund the Acquisition and to pay transaction fees and expenses and
for the working capital and general corporate purposes of Pinnacle and its
subsidiaries after the Acquisition Closing Date.

 

Interest Rates:

The interest rates per annum (calculated on a 360-day basis) applicable to the
New Pinnacle Credit Facilities will be, at the option of the Borrower as set
forth below at either LIBOR or the Base Rate plus the Applicable Margin set
forth in the Fee Letter.

 

  The Borrower may select interest periods of one, two, three or six months
(and, if agreed to by all relevant Pinnacle Credit Agreement Lenders for the
Pinnacle Revolving Credit Facility or the Pinnacle Term Loan Facility, as
applicable, nine or twelve months or such other period) for LIBOR advances.
Interest shall be payable at the end of the selected interest period, but no
less frequently than quarterly.

 

  “LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that LIBOR with respect to the Pinnacle Term
Loan Facility will be deemed to be not less than one percent (1.00%) per annum
and Base Rate will be deemed to be not less than 100 basis points higher than
one-month LIBOR.

 

  During the continuance of an event of default, interest will accrue (i) on
principal of any loan at a rate of 200 basis points in excess of the rate
otherwise applicable to such loan and (ii) on any outstanding amount at a rate
of 200 basis points in excess of the non-default interest rate then applicable
to Base Rate loans under the Pinnacle Revolving Credit Facility, and will be
payable on demand.

 

Commitment Fee:

Commencing on the Acquisition Closing Date, a commitment fee of a per annum
amount to be determined (calculated on a 360-day basis) shall be payable on the
actual daily unused portions of the Pinnacle Revolving Credit Facility, such fee
to be payable quarterly in arrears and on the date of termination or expiration
of the commitments.

 

Annex I-2



--------------------------------------------------------------------------------

Calculation of Interest and Fees:

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes, and including
treating as introduced or adopted after the Acquisition Closing Date all the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all related
requests, rules, guidelines and directives promulgated thereunder and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case, pursuant to Basel III.

 

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Pinnacle Revolving Credit Facility on a per annum basis will
be payable quarterly in arrears and shared proportionately by the Pinnacle
Credit Agreement Lenders under the Pinnacle Revolving Credit Facility. In
addition, a fronting fee of a per annum amount to be determined will be payable
to the Issuing Bank for its own account, as well as customary issuance and
documentary fees. Both the Letter of Credit fees and the fronting fees will be
calculated on the amount available to be drawn under each outstanding Letter of
Credit.

 

Maturity:

Pinnacle Term Loan Facility: The date seven years after the Acquisition Closing
Date.

 

  Pinnacle Revolving Credit Facility: The date five years after the Acquisition
Closing Date.

 

Scheduled Amortization:

Pinnacle Term Loan Facility: The Pinnacle Term Loan Facility will be subject to
quarterly amortization of one-quarter percent (0.25%) of the original principal
amount of the Pinnacle Term Loan Facility (the “Scheduled Amortization”).

 

  Pinnacle Revolving Credit Facility: None.

 

Incremental Facilities:

Similar to the Pinnacle Credit Agreement, subject to amounts to be agreed.

 

Mandatory Prepayments and Commitment Reductions:

Similar to the Pinnacle Credit Agreement, subject to baskets to be agreed.

 

Annex I-3



--------------------------------------------------------------------------------

Optional Prepayments and Commitment Reductions:

Similar to the Pinnacle Credit Agreement.

 

 

Security:

Substantially the same as the collateral securing the obligations under the
Pinnacle Credit Agreement and the Target Credit Agreement; provided that with
respect to Borrower, the Target Company or any subsidiary that is licensed
pursuant to a license issued by the Missouri Commission (any such entity,
individually, a “Missouri Licensee”, and all such entities, collectively, the
“Missouri Licensees”):

 

  (i) neither Administrative Agent nor any Lender will, or can, have any
security interest or rights of any kind related to possession or ownership of
any license issued by the Missouri Gaming Commission (the “Missouri Commission”)
or any interest in a license issued by the Missouri Commission, including but
not limited to rights as a pledgee, hypothocatee or transferee;

 

  (ii) neither Administrative Agent nor any Lender will, or can, have any
security interest or rights of any kind related to possession or ownership of
any ownership interest, as defined in 11 CSR 45-10.040, in any Missouri
Licensee, including but not limited to rights as a pledgee, hypothocatee or
transferee, except as follows (a) Administrative Agent will be granted on behalf
of the Lenders a pledge of the ownership interests of the Missouri Licensees;
and (b) Administrative Agent on behalf of the Lenders will obtain security
interests in substantially all of the assets of the Missouri Licensees, subject
to exceptions and permitted liens to be agreed;

 

  (iii) neither Administrative Agent nor any Lender will have, or can have any
security interest or rights of any kind related to possession or ownership of
any slot machine, as defined in 11 CSR 45-10.055, including but not limited to
rights as a pledgee, hypothocatee or transferee, except that with respect to the
New Pinnacle Credit Facilities, Administrative Agent may be granted a security
interest in the slot machines and gaming devices owned by the Missouri Licensees
but such security interest is and shall be subject to the requirements of the
Missouri Commission stated in 11 CSR 45-10.055 with respect to “Certain
Transactions Involving Slot Machines.” 11 CSR 45-10.055 prohibits Administrative
Agent from foreclosing, taking possession or otherwise taking ownership or
possessory rights of any such machines in the state of Missouri unless such
agent (a) holds a valid license issued by the Missouri Commission, (b) is a
person or entity approved by the Missouri Commission for such purpose, or
(c) adopts a different approach approved by the Missouri Commission; and

 

  (iv) no security interest or rights of any kind related to possession or
ownership of any ownership interest, as defined in 11 CSR 45-10.040, in any
Missouri Licensee, including but not limited to rights as a pledgee,
hypothocatee or transferee of such interest, may be utilized or acted upon to
allow Administrative Agent to gain title, ownership, possession or control of
such ownership interest or the ability to require such ownership interest to be
transferred in any way, unless the Director of the Missouri Commission has
received written notice from Administrative Agent at least 30 days prior to
Administrative Agent so utilizing or acting upon such security interest or
rights.

 

Annex I-4



--------------------------------------------------------------------------------

Conditions Precedent to Closing:

Those specified in Section 5 of the Commitment Letter and Annex III to the
Commitment Letter.

 

Conditions Precedent to Each Borrowing under the New Pinnacle Credit Facilities:

Those specified in Section 5 of the Commitment Letter and Annex III to the
Commitment Letter.

 

  After the Acquisition Closing Date, each borrowing or issuance or renewal of a
Letter of Credit under the New Pinnacle Credit Facilities will be subject to
satisfaction of the customary conditions precedent.

 

Representations and Warranties:

Usual and customary for transactions of this type and similar to the Pinnacle
Credit Agreement.

 

Covenants:

Usual and customary affirmative, negative and financial covenants (applicable to
the Borrower and its subsidiaries that are not designated as “unrestricted
subsidiaries”) for a transaction of this type, including, without limitation,
the following:

 

  (a) Affirmative Covenants: Similar to the Pinnacle Credit Agreement, subject
to baskets to be agreed.

 

  (b) Negative Covenants: Similar to the Pinnacle Credit Agreement, subject to
baskets to be agreed.

 

  (c) Financial Covenants: Similar to the Pinnacle Credit Agreement, subject to
levels to be agreed.

 

Events of Default:

Similar to the Pinnacle Credit Agreement, subject to baskets to be agreed.

 

Unrestricted Subsidiaries:

Similar to the Pinnacle Credit Agreement.

 

Assignments and Participations:

Similar to the Pinnacle Credit Agreement.

 

Waivers and Amendments:

Similar to the Pinnacle Credit Agreement.

 

Indemnification:

Similar to the Pinnacle Credit Agreement.

 

Governing Law:

New York.

 

Annex I-5



--------------------------------------------------------------------------------

Expenses:

Similar to the Pinnacle Credit Agreement.

 

Counsel to the Administrative Agent:

Latham & Watkins LLP.

 

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 

Pinnacle Credit Agreement:

For purposes of this Pinnacle Credit Agreement Summary of Terms, the indication
that provisions will be similar to the Pinnacle Credit Agreement means that such
provisions will be similar to the provisions of the Pinnacle Credit Agreement
with adjustments to give effect to the Transactions and otherwise reasonably
requested by (i) either of the Original Lead Arrangers or (ii) the Lead
Arrangers that are Major Commitment Parties and hold (or whose affiliates hold)
a majority of the Commitments with respect to New Pinnacle Credit Facilities
held by the Major Commitment Parties. If required consents are obtained from
lenders under the Pinnacle Credit Agreement, the credit agreement with respect
to the New Pinnacle Credit Facilities may be done in the form of an amendment
and restatement of the Pinnacle Credit Agreement.

 

Annex I-6



--------------------------------------------------------------------------------

ANNEX II-A

SUMMARY OF TERMS AND CONDITIONS

PINNACLE BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.

 

Borrower:

Pinnacle Entertainment, Inc.

 

Guarantors:

None.

 

Pinnacle Bridge Administrative Agent:

JPMCB will act as sole and exclusive administrative agent for the Pinnacle
Bridge Lenders (the “Pinnacle Bridge Administrative Agent”).

 

Joint Arrangers and Joint Bookrunning Manager:

JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit Agricole,
and UBSS will act as joint arrangers and joint bookrunning managers for the
Pinnacle Bridge Loans (in such capacity, the “Pinnacle Bridge Lead Arrangers”).

 

Documentation Agent:

JPMS, Goldman, BAML, DBSI, Wells Fargo Securities, Barclays, Credit Agricole,
UBSS and Fifth Third will act co-documentation agents for the Pinnacle Bridge
Loans.

 

Bridge Lenders:

JPMS, Goldman, BAML, DBCI, WF Investments, Barclays, Credit Agricole, UBSLF,
Fifth Third and other financial institutions and institutional lenders selected
by the Pinnacle Bridge Lead Arrangers (the “Pinnacle Bridge Lenders”).

 

Pinnacle Bridge Loans:

Up to $315,000,000 of senior unsecured bridge loans (the “Pinnacle Bridge
Loans”) to satisfy a portion of the Acquisition Consideration on the Acquisition
Closing Date. The Pinnacle Bridge Loans will be available to the Borrower in one
drawing upon consummation of the Acquisition.

 

Ranking:

The Pinnacle Bridge Loans will be senior unsecured obligations of the Borrower
and will rank pari passu in right of payment with all other senior unsecured
obligations of the Borrower.

 

Security:

None.

 

Purpose:

The proceeds of the Pinnacle Bridge Loans, together with proceeds from the
Pinnacle Term Loan Facility, shall be used to refinance the Pinnacle Credit
Agreement and the Target Credit Agreement, to fund the Acquisition and to pay
transaction fees and expenses and for the working capital and general corporate
purposes of Pinnacle and its subsidiaries after the Acquisition Closing Date.

 

Annex II-A-1



--------------------------------------------------------------------------------

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin (as defined in the Fee Letter),
with such interest to increase by fifty (50) bps on each 90th day anniversary of
the Acquisition Closing Date.

 

  “LIBOR” shall be deemed to be not less than 1.25%.

 

  During the continuance of an event of default, interest will accrue on the
principal of the Pinnacle Bridge Loans and on any other outstanding amount at a
rate of 200 basis points in excess of the rate otherwise applicable to the
Pinnacle Bridge Loans, and will be payable on demand.

 

  Following the Pinnacle Bridge First Anniversary (as defined below), interest
on the Pinnacle Bridge Loans will accrue at a per annum rate equal to the
Pinnacle Total Cap, and will be payable quarterly in arrears.

 

  All calculations of interest shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments of LIBOR loans, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes.

 

Amortization:

None.

 

Optional Prepayments:

The Pinnacle Bridge Loans may be prepaid prior to the first anniversary of the
Acquisition Closing Date (the “Pinnacle Bridge First Anniversary Date”), without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment
date.

 

Mandatory Prepayments:

The Borrower shall prepay the Pinnacle Bridge Loans without premium or penalty
and offer to purchase Pinnacle Exchange Notes at the premium for optional
redemptions set forth in Annex II-C (on a pro rata basis) together with accrued
interest to the prepayment or purchase date, with (a) to the extent permitted
pursuant the New Pinnacle Credit Facilities and the indenture for the existing
notes for either Pinnacle or the Target Company (collectively, the “Existing
Notes”), all net cash proceeds from (i) sales of property and assets of Pinnacle
or any of its subsidiaries (including sales or issuances of equity interests by
subsidiaries of Pinnacle but excluding sales of inventory in the ordinary course
of business and other exceptions to be agreed in the Credit Documentation), and
(ii) Extraordinary Receipts (to be defined to include extraordinary receipts
such as tax refunds, casualty and indemnity payments, and certain insurance
proceeds and to exclude cash receipts in the ordinary course of business), in
each case, subject to reinvestment rights to be agreed; (b) to the extent
permitted pursuant the New Pinnacle Credit Facilities and the indenture for the
Existing Notes, all net cash proceeds from the issuance or incurrence after the
Acquisition Closing Date of additional debt of Pinnacle and its subsidiaries
other than certain debt permitted under the Credit Documentation; and (c) to the
extent permitted pursuant the New Pinnacle Credit Facilities and the indenture
for the Existing Notes, 100% of all net cash proceeds from any issuance of
equity interest by, or equity contribution to, Pinnacle and its subsidiaries, in
each case subject to exceptions to be agreed.

 

Annex II-A-2



--------------------------------------------------------------------------------

Change of Control:

In the event of a Pinnacle Change of Control (to be defined), each Pinnacle
Bridge Lender will have the right to require the Borrower, and the Borrower must
offer, to prepay the outstanding principal amount of the Pinnacle Bridge Loans
at a premium equal to 101% of the principal amount thereof, plus accrued and
unpaid interest thereon to the date of prepayment.

 

Conversion into Pinnacle Rollover Loans:

If the Pinnacle Bridge Loans have not been previously prepaid in full for cash
on or prior to the Pinnacle Bridge First Anniversary Date, the principal amount
of the Pinnacle Bridge Loans outstanding on the Pinnacle Bridge First
Anniversary Date may, subject to the conditions precedent set forth in
Annex II-B, be converted into unsecured rollover loans with a maturity of seven
years from the Pinnacle Bridge First Anniversary Date and otherwise having the
terms set forth in Annex II-B (the “Pinnacle Rollover Loans”). Any Pinnacle
Bridge Loans not converted into Pinnacle Rollover Loans shall be repaid in full
on the Pinnacle Bridge First Anniversary Date.

 

Exchange into Exchange Notes:

Each Pinnacle Bridge Lender that is (or will immediately transfer its Pinnacle
Exchange Notes to) an Eligible Holder (as defined in Annex II-C) will have the
right, at any time on or after the Pinnacle Bridge First Anniversary Date, to
exchange Pinnacle Rollover Loans held by it for unsecured senior exchange notes
of the Borrower having the terms set forth in Annex II-C (the “Pinnacle Exchange
Notes”). Notwithstanding the foregoing, the Borrower will not be required to
exchange Pinnacle Rollover Loans for Pinnacle Exchange Notes unless at least
$25,000,000 of Pinnacle Exchange Notes would be outstanding immediately after
such exchange. In connection with each such exchange, or at any time prior
thereto if requested by any Initial Pinnacle Bridge Lender, the Borrower shall
(i) deliver to the Pinnacle Bridge Lenders that are receiving Pinnacle Exchange
Notes, and to such other Pinnacle Bridge Lenders as any Initial Pinnacle Bridge
Lender that is an Original Commitment Party or an affiliate of an Original
Commitment Party (each such Lender, an “Original Pinnacle Bridge Lender” and all
such Lenders, the “Original Pinnacle Bridge Lenders”), requests, an offering
memorandum of the type customarily utilized in a Rule 144A offering of high
yield securities covering the resale of such Pinnacle Exchange Notes or Pinnacle
Bridge Loans by such Pinnacle Bridge Lenders, in such form and substance as
reasonably acceptable to the Borrower and both of (A) the Original Pinnacle
Bridge Lenders and (B) the Initial Pinnacle Bridge Lenders that are Major
Commitment Parties and hold a majority of the Pinnacle Exchange Notes and
Pinnacle Bridge Loans held by the Major Commitment Parties (such Lenders, the
“Majority Major Bridge Lenders”), and keep such offering memorandum updated in a
manner as would be required pursuant to a customary Rule 144A securities
purchase agreement, (ii) execute an exchange agreement containing provisions
customary in Rule 144A transactions (including indemnification provisions) if
requested by either (A) the Original Pinnacle Bridge Lenders or (B) the Majority
Major Bridge Lenders, (iii) deliver or cause to be delivered such opinions and
accountants’ comfort letters addressed to the Initial Pinnacle Bridge Lenders
and such certificates as the Original Pinnacle Bridge Lenders or the Majority
Major Bridge Lenders may request as would be customary in Rule 144A offerings
and otherwise in form and substance reasonably satisfactory to the Original
Pinnacle Bridge Lenders and the Majority Major Bridge Lenders and (iv) take such
other actions, and cause its advisors, auditors and counsel to take such
actions, as reasonably requested by the Original Bridge Lenders or the Majority
Major Bridge Lenders in connection with issuances or resales of Pinnacle
Exchange Notes or Bridge Loans, including providing such information regarding
the business and operations of Pinnacle and its subsidiaries as is reasonably
requested by any prospective holder of Pinnacle Exchange Notes or Bridge Loans
and customarily provided in due diligence investigations in connection with
purchases or resales of securities.

 

Annex II-A-3



--------------------------------------------------------------------------------

Conditions Precedent:

Those set forth in the Commitment Letter (including the conditions specified in
Annex III to the Commitment Letter).

 

Covenants:

Affirmative covenants that are customary for a facility of this type.

 

  Negative covenants that are customary for leveraged facilities of this type
for borrowers of similar size and credit quality. In addition the Borrower will
be required to comply with the Commitment Letter, the Fee Letter and the
Engagement Letter, and to use best efforts to refinance the Pinnacle Bridge
Loans as promptly as practicable following the Acquisition Closing Date,
including by taking the actions specified in Annex III.

 

Representations and Warranties, Events of Default, Waivers and Consents:

Usual and customary for a transaction of this type.

 

 

 

Assignments and Participations:

Each Pinnacle Bridge Lender will be permitted to make assignments in minimum
amounts to be agreed to other entities approved by the Pinnacle Bridge
Administrative Agent, which approval shall not be unreasonably withheld or
delayed; provided, however, that no such approval shall be required in
connection with assignments to other Pinnacle Bridge Lenders or any of their
affiliates. Each Pinnacle Bridge Lender will also have the right, without any
consent, to assign as security all or part of its rights under the Credit
Documentation to any Federal Reserve Bank. Pinnacle Bridge Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Pinnacle Bridge Administrative Agent in its sole discretion.

 

  If any Initial Pinnacle Bridge Lender makes an assignment of Pinnacle Bridge
Loans at a price less than par, the assignment agreement may provide that, upon
any repayment or prepayment of such Pinnacle Bridge Loans with the proceeds of
an issuance of securities of Pinnacle or any of its subsidiaries in which the
Initial Pinnacle Bridge Lenders or an affiliate thereof acted as underwriter or
initial purchaser (an “Applicable Offering”), (i) the Borrower shall pay the
holder of such Pinnacle Bridge Loans the price set forth in the assignment
agreement as the price (which may be the price at which the Initial Pinnacle
Bridge Lenders assigned such Pinnacle Bridge Loans but in any event may not be
greater than par) at which the holder of such Pinnacle Bridge Loans will be
repaid by the Borrower with the proceeds of an Applicable Offering (the “Agreed
Price”) and (ii) the Borrower shall pay the Initial Pinnacle Bridge Lenders the
difference between par and the Agreed Price. Such payments by the Borrower shall
be in full satisfaction of such Pinnacle Bridge Loans in the case of a repayment
or prepayment with proceeds of an Applicable Offering. For the avoidance of
doubt, the provisions of this paragraph do not apply to any repayments or
prepayments other than with proceeds of an Applicable Offering.

 

Governing Law:

New York.

 

Indemnification and Expenses:

Customary for facilities of this type.

 

Counsel to Target Bridge Lead Arrangers:

Latham & Watkins LLP.

 

Annex II-A-4



--------------------------------------------------------------------------------

ANNEX II-B

PINNACLE ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.

 

Borrower:

Same as the Pinnacle Bridge Loans.

 

Guarantors:

None.

 

Rollover Loans:

Pinnacle Rollover Loans in an initial principal amount equal to 100% of the
outstanding principal amount of the Pinnacle Bridge Loans on the Pinnacle Bridge
First Anniversary Date. Subject to the conditions precedent set forth below, the
Pinnacle Rollover Loans will be available to the Borrower to refinance the
Pinnacle Bridge Loans on the Pinnacle Bridge First Anniversary Date. The
Pinnacle Rollover Loans will be governed by the Credit Documentation for the
Pinnacle Bridge Loans and, except as set forth below, shall have the same terms
as the Pinnacle Bridge Loans.

 

Ranking and Security:

Same as Pinnacle Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Pinnacle Total Cap (as defined in the Fee Letter).

 

  During the continuance of an event of default, interest will accrue on the
principal of the Pinnacle Rollover Loans and on any other outstanding amount at
a rate of 200 basis points in excess of the rate otherwise applicable to the
Pinnacle Rollover Loans, and will be payable on demand.

 

  All calculations of interest shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

Maturity:

Eight years after the Acquisition Closing Date (the “Pinnacle Rollover Maturity
Date”).

 

Optional Prepayments:

For so long as the Pinnacle Rollover Loans have not been exchanged for Pinnacle
Exchange Notes of the Borrower as provided in Annex II-C, they may be prepaid at
the option of the Borrower, in whole or in part, at any time, together with
accrued and unpaid interest to the prepayment date (but without premium or
penalty).

 

Conditions Precedent to Rollover:

The ability of the Borrower to convert any Pinnacle Bridge Loans into Pinnacle
Rollover Loans is subject to the following conditions being satisfied:

 

  (i) at the time of any such refinancing, there shall exist no event of default
or event that, with notice and/or lapse of time, could become an event of
default, and there shall be no failure to comply with the Pinnacle Take-out
Demand (as defined in the Fee Letter);

 

Annex II-B-1



--------------------------------------------------------------------------------

  (ii) all fees due to the Pinnacle Bridge Lead Arrangers and the Initial
Pinnacle Bridge Lenders shall have been paid in full;

 

  (iii) the Pinnacle Bridge Lenders shall have received promissory notes
evidencing the Pinnacle Rollover Loans (if requested) and such other
documentation as shall be set forth in the Credit Documentation; and

 

  (iv) no order, decree, injunction or judgment enjoining any such refinancing
shall be in effect.

 

Covenants:

From and after the Pinnacle Bridge First Anniversary Date, the covenants
applicable to the Pinnacle Rollover Loans will conform to those applicable to
the Pinnacle Exchange Notes, except for covenants relating to the obligation of
the Borrower to refinance the Pinnacle Rollover Loans and others to be agreed.

 

Assignments and Participations:

Same as the Pinnacle Bridge Loans.

 

Governing Law:

New York.

 

Indemnification and Expenses:

Same as the Pinnacle Bridge Loans.

 

Annex II-B-2



--------------------------------------------------------------------------------

ANNEX II-C

SUMMARY OF TERMS AND CONDITIONS

PINNACLE EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.

 

Issuer:

Pinnacle Entertainment, Inc.

 

Guarantors:

Same as the Pinnacle Bridge Loans.

 

Exchange Notes:

The Issuer will issue the Pinnacle Exchange Notes under an indenture that
complies with the Trust Indenture Act of 1939, as amended (the “Pinnacle
Indenture”). The Issuer will appoint a trustee reasonably acceptable to the
holders of the Pinnacle Exchange Notes. The Pinnacle Indenture will include
provisions customary for an indenture governing publicly traded high yield debt
securities, but with covenants that are more restrictive in certain respects.
Except as expressly set forth above, the Pinnacle Exchange Notes shall have the
same terms as the Pinnacle Rollover Loans.

 

Ranking and Security:

Same as the Pinnacle Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Pinnacle Total Cap (as defined in the Fee Letter).

 

  During the continuance of an event of default, interest will accrue on the
principal of the Pinnacle Exchange Notes and on any other outstanding amount at
a rate of 200 basis points in excess of the rate otherwise applicable to the
Pinnacle Exchange Notes, and will be payable on demand.

 

Maturity:

Same as the Pinnacle Rollover Loans.

 

Amortization:

None.

 

Optional Redemption:

Until the date that is the 48 month anniversary of the Acquisition Closing Date
(the “Redemption Date”), the Pinnacle Exchange Notes will be redeemable at a
customary “make-whole” premium calculated using a discount rate equal to the
yield on comparable Treasury securities plus 50 basis points. Thereafter, the
Pinnacle Exchange Notes will be redeemable at the option of Pinnacle at a
premium equal to 50% of the coupon on the Pinnacle Exchange Notes, declining
ratably to par on the date which is 12 months prior to the Pinnacle Rollover
Maturity Date.

 

  In addition, Pinnacle Exchange Notes will be redeemable at the option of the
prior to the Redemption Date with the net cash proceeds of qualified equity
offerings of Pinnacle at a premium equal to the coupon on the Pinnacle Exchange
Notes; provided that after giving effect to such redemption at least 65% of the
aggregate principal amount of Pinnacle Exchange Notes originally issued shall
remain outstanding.

 

Annex II-C-1



--------------------------------------------------------------------------------

Mandatory Offer to Purchase:

The Issuer will be required to offer to purchase the Pinnacle Exchange Notes
upon an Pinnacle Change of Control (to be defined in the Pinnacle Indenture but
to exclude the Acquisition) at 101% of the principal amount thereof plus accrued
interest to the date of purchase.

 

Right to Transfer Exchange Notes:

Each holder of Pinnacle Exchange Notes shall have the right to transfer its
Pinnacle Exchange Notes in whole or in part, at any time to an Eligible Holder
and, after the Pinnacle Exchange Notes are registered pursuant to the provisions
described under “Registration Rights”, to any person or entity; provided that if
the Issuer or any of its affiliates holds Pinnacle Exchange Notes, such Pinnacle
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Pinnacle Exchange
Notes pursuant to an offer and sale occurring outside of the United States
within the meaning of Regulation S under the Securities Act, (d) a person
acquiring the Pinnacle Exchange Notes in a transaction that is, in the opinion
of counsel reasonably acceptable to the Issuer, exempt from the registration
requirements of the Securities Act or (e) any Commitment Party; provided that in
each case such Eligible Holder represents that it is acquiring the Pinnacle
Exchange Notes for its own account and that it is not acquiring such Pinnacle
Exchange Notes with a view to, or for offer or sale in connection with, any
distribution thereof (within the meaning of the Securities Act) that would be in
violation of the securities laws of the United States or any state thereof.

 

Registration Rights:

None.

 

Governing Law:

New York.

 

Indemnification and Expenses:

Same as the Pinnacle Bridge Loans.

 

Annex II-C-2



--------------------------------------------------------------------------------

ANNEX III

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

The funding of the loans under the Facilities will be subject to the following
conditions precedent:

(i) The Lead Arrangers shall be satisfied with the definitive agreement relating
to the Acquisition (including all schedules and exhibits thereto) (the
“Acquisition Agreement”) (it being understood that the Commitment Parties, the
Lenders and the Lead Arrangers hereby acknowledge that they are satisfied with
the Acquisition Agreement, dated as of December 20, 2012, and all exhibits,
schedules, annexes, attachments and exhibits thereto which have been delivered
to the Original Lead Arrangers at 3:54 pm Pacific time on December 20, 2012, as
amended by that certain First Amendment to Agreement and Plan of Merger entered
into as of February 1, 2013 (the “First Amendment”) among Pinnacle, Acquisition
Holdings, PNK Development 32, Inc. (“Merger Sub”) and the Target Company, a copy
of which was delivered to the Original Lead Arrangers at 5:19 pm Pacific time on
April 22, 2013, and that certain Second Amendment to Agreement and Plan of
Merger entered into as of March 14, 2013 (the “Second Amendment” and together
with the First Amendment, the “Merger Agreement Amendments”) among Pinnacle,
Acquisition Holdings, Merger Sub and the Target Company, a copy of which was
delivered to the Original Lead Arrangers at 5:20 pm Pacific time on April 22,
2013); and the Acquisition Agreement as amended by the Merger Agreement
Amendments (as so amended, the “Amended Merger Agreement”) shall not have been
altered, amended or otherwise changed or supplemented or any provision waived or
consented to that would be materially adverse to the Lenders or the Lead
Arrangers (in their capacity as such) without the prior written consent of
(A) the Original Lead Arrangers and (B) the Lead Arrangers that are Major
Commitment Parties and hold (or whose affiliates hold) a majority of the
commitments held by the Major Commitment Parties (the “Majority Lead
Arrangers”).

(ii) Since December 20, 2012, there has been no Company Material Adverse Effect,
which shall be defined as follows (any capitalized terms not defined in the
Commitment Letter shall have the meaning set forth in the Amended Acquisition
Agreement):

“Company Material Adverse Effect” means any event, change, occurrence or effect
that would have or would reasonably be expected to have a material adverse
effect on the business, financial condition or results of operations of the
Target Company and its Subsidiaries, taken as a whole, other than any change,
effect, event or occurrence resulting from (a) changes in general economic,
financial market, business or geopolitical conditions, (b) general changes or
developments in any of the industries or markets in which the Target Company or
its Subsidiaries operate or intend to operate, including increased competition,
(c) any actions required to be taken pursuant to Section 5.7 of the Acquisition
Agreement to obtain any approval or authorization under applicable antitrust or
competition Laws or applicable Gaming Laws necessary for the consummation of the
Merger, (d) changes in any applicable Laws or applicable accounting regulations
or principles or interpretations thereof, (e) any change in the price or trading
volume of the Target Company’s stock, in and of itself (provided, that the facts
or occurrences giving rise to or contributing to such change that are not
otherwise excluded from the definition of “Company Material Adverse Effect” may
be taken into account in determining whether there has been a Company Material
Adverse Effect), (f) any failure by the Target Company to meet any published
analyst estimates or expectations of the Target Company’s revenue, earnings or
other financial performance or results of operations for any period, in and of
itself, or any failure by the Target Company to meet its internal or published
projections, budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (provided, that
the facts or occurrences giving rise to or contributing to such failure that are
not otherwise excluded from the definition of “Company Material Adverse Effect”
may be taken into account in determining whether there has been a Company
Material Adverse Effect), (g) any outbreak or escalation of hostilities or war
or any act of terrorism or any other national or international calamity, crisis
or emergency, (h) the announcement of the Acquisition Agreement and the
transactions contemplated thereby, including the initiation of litigation by any
Person with respect to the Acquisition Agreement, and including any termination
of, reduction in or similar negative impact on relationships, contractual or
otherwise, with any customers, suppliers, distributors, partners or employees of
the Target Company and its Subsidiaries due to the announcement and performance
of the Acquisition Agreement or the identity of the parties to the Acquisition
Agreement, or the performance of the Acquisition Agreement and the transactions
contemplated thereby, including compliance with the covenants set forth therein,
(i) any action taken by the Target Company, or which the Target Company causes
to be taken by any of its Subsidiaries, in each case which is required or
permitted by the Acquisition Agreement or (j) any actions taken (or omitted to
be taken) at the request of Pinnacle.

 

Annex III-1



--------------------------------------------------------------------------------

(iii) The Lead Arrangers shall have received: (A) as soon as available and in
any event within 40 days after the end of each fiscal quarter ending after the
end of the 2012 fiscal year, an unaudited balance sheet and related statements
of operations and cash flows of the Target Company and of Pinnacle for such
fiscal quarter and for the elapsed period of the 2013 fiscal year and for the
comparable periods of the prior fiscal year (the “Quarterly Financial
Statements”) and (B) pro forma balance sheet and related statement of operations
of Pinnacle and the Target Company for (i) the fiscal year ended 2012 (or 2011
if fiscal year 2012 audited financial statements are not yet required to be
filed with the Securities and Exchange Commission), (ii) the last completed
fiscal quarter for which Quarterly Financial Statements are required to be
delivered under clause (A) above, and (iii) the latest four-quarter period
ending with the last fiscal quarter for which Quarterly Financial Statements are
required to be delivered under clause (A) above (the “LTM Financials”), in each
of (i), (ii) and (iii), after giving effect to the Transaction (the “Pro Forma
Financial Statements”), promptly after the historical financial statements for
such periods are available, each of which financial statements shall meet the
requirements of Regulation S-X under the Securities Act (other than the LTM
Financials due to their preparation based on the latest four-quarter period) and
all other accounting rules and regulations of the Securities and Exchange
Commission promulgated thereunder. Notwithstanding the foregoing, each of the
Target Company and Pinnacle will be deemed to have furnished such reports if it
or its parent company has filed or furnished such reports with the SEC via the
EDGAR filing system and such reports are publicly available

(iv) The Lead Arrangers and the Initial Lenders under the Facilities shall have
received forecasts prepared by management of the Borrower, each in form
reasonably satisfactory to the Original Lead Arrangers, the Majority Lead
Arrangers and the Initial Lenders that are Original Commitment Parties under the
Facilities, of balance sheets, income statements and cash flow statements for
each quarter for the first two years following the Acquisition Closing Date, and
for each of the four years commencing with the first fiscal year following the
Acquisition Closing Date.

 

Annex III-2



--------------------------------------------------------------------------------

(v) The Original Lead Arrangers shall have no less than 20 business days after
the delivery of the applicable Information Memorandum prior to the Acquisition
Closing Date in order to attempt to syndicate the Facilities pursuant to
Section 2 of the Commitment Letter; provided that such 20 business-day period
shall exclude the following days (such days, the “Black-Out Days”): (a) from
July 3, 2013 through July 5, 2013 and (b) from August 19, 2013 through and
including September 2, 2013.

(vi) All fees then due to the Administrative Agent, the Lead Arrangers and the
Initial Lenders shall have been paid, and all expenses to be paid or reimbursed
to the Administrative Agents and the Lead Arrangers that have been invoiced a
reasonable period of time prior to the closing of the Facilities (and in any
event, invoiced at least 3 business days prior to the closing of the Facilities
(except as otherwise agreed by Pinnacle)) shall have been paid from the proceeds
of the fundings under the Credit Documentation on the Acquisition Closing Date
or otherwise.

(vii) After giving effect to the Transaction, the Companies shall have
outstanding no indebtedness for borrowed money or preferred stock other than
(a) the loans and other extensions of credit under the Facilities and (b) other
indebtedness for borrowed money as set forth on Annex IV hereto or any
refinancing of such indebtedness permitted under this Commitment Letter and the
Fee Letter. The Lead Arrangers shall have received evidence reasonably
satisfactory to the Original Lead Arrangers and the Majority Lead Arrangers of
repayment of all indebtedness of such entities to be repaid on the closing of
the Facilities.

(viii) Each of the Borrower and the applicable Guarantors, if any, under each
Facility shall have provided the documentation and other information to the
applicable Administrative Agent that are required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, at least 10 business days prior to the closing of the Facilities.

(ix) Pinnacle shall have received all material governmental and/or regulatory
approvals (including approvals from all applicable gaming authorities) necessary
to consummate the Transaction (including on the terms and conditions
contemplated by this Commitment Letter).

(x) The Initial Lenders shall have received certification as to the financial
condition and solvency of Pinnacle, on a consolidated basis after giving effect
to the Transaction, from the chief financial officer of Pinnacle. The Initial
Lenders shall have received customary opinions of counsel to the Borrower and
any applicable Guarantors (which opinions shall be reasonably satisfactory to
the Original Lead Arrangers) under each Facility (which shall cover, among other
things, authority, legality, validity, binding effect and enforceability of the
documents for such Facility and creation and perfection of the liens granted
thereunder on the collateral) and of appropriate local counsel and such
customary corporate resolutions, certificates and other closing documents as the
Original Lead Arrangers shall reasonably require.

(xi) In each case, subject to Section 5 of the Commitment Letter, with respect
to the New Pinnacle Credit Facilities, all filings, recordations and searches
necessary or desirable in connection with the liens and security interests in
the collateral shall have been duly made; all filing and recording fees and
taxes shall have been duly paid and any title insurance reasonably requested by
the Administrative Agent under the New Pinnacle Credit Facilities with respect
to real property interests of Pinnacle and the Guarantors under the New Pinnacle
Credit Facilities shall have been obtained, in each case after giving effect to
the Acquisition. The Pinnacle Credit Agreement Lenders shall have received
endorsements naming the Pinnacle Credit Agreement Administrative Agent, on
behalf of such Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies to be maintained with respect to the properties
of the Borrower and its subsidiaries forming part of the collateral under the
New Pinnacle Credit Facilities. The collateral under the New Pinnacle Credit
Facilities described in this clause will be, (A) with respect to Pinnacle and
its subsidiaries (other than the Target Company and its Subsidiaries) comparable
to the Pinnacle Credit Agreement and (B) with respect to the Target Company and
its subsidiaries comparable to the Target Credit Agreement, and in each case
under clause (A) and (B), the documentation granting the Pinnacle Credit
Agreement Administrative Agent a security interest in such collateral will be
comparable to the documentation provided pursuant to the Pinnacle Credit
Agreement.

 

Annex III-3



--------------------------------------------------------------------------------

(xii) On the date hereof, Pinnacle has entered into an amended and restated
engagement letter (the “Engagement Letter”) (a copy of which has been provided
to the Commitment Parties) with J.P. Morgan Securities LLC, Goldman, Sachs and
Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc., Wells Fargo Securities, LLC, Barclays Capital Inc., Credit
Agricole Securities (USA) Inc., UBS Securities LLC and Fifth Third Securities,
Inc. (collectively, the “Investment Banks”), and pursuant to the Engagement
Letter, Pinnacle has engaged the Investment Banks to sell or place the New
Pinnacle Notes and (a) the Investment Banks shall have received (i) a
preliminary offering memoranda or preliminary private placement memoranda
(“Offering Document”), which shall be in customary complete form or which, with
respect to the description of notes and any other parts thereof for which the
Investment Banks’ or their advisors’ cooperation or approval is required for
them to be complete, the Borrower shall have used its commercially reasonable
efforts to cause it to be complete, and in either case, which Offering Document
shall contain information regarding the Borrower of type and form customarily
included in private placements under Rule 144A of the Securities Act and
financial statements, pro forma financial statements, business and other
financial data of the type required in a registered offering by Regulation S-X
and Regulation S-K under the Securities Act (other than Rule 3-10 of
Regulation S-X and subject to exceptions customary for private placements
pursuant to Rule 144A of the Securities Act) and (ii) drafts of customary
“comfort” letters (including “negative assurance” comfort) that independent
accountants of the Borrower would be prepared to deliver upon completion of
customary procedures in connection with the offering of the New Pinnacle Notes
and (b) the Investment Banks shall have been afforded a consecutive 20
business-day period ending on the day that is two business days prior to the
Acquisition Closing Date to seek to offer and sell or privately place the New
Pinnacle Notes with qualified purchasers thereof; provided that such
20 business-day period shall exclude the Black-Out Days.

(xiii) The Fourth Supplemental Indenture dated as of April 2, 2013 (the “Consent
Supplemental Indenture”) among the Target Company, the Guarantors (as defined
therein) and Wilmington Trust, National Association, as trustee (the “Trustee”),
(a) remains in full force and effect, (b) shall not have been altered, amended
or otherwise changed or supplemented or any provision waived or consented to
that would be materially adverse to the Lenders or the Lead Arrangers (in their
capacity as such) without the prior written consent of the Original Lead
Arrangers and the Majority Lead Arrangers, and (c) the Target Company shall have
or shall concurrently with the closing of the Facilities have delivered written
notice to the Trustee of the occurrence of the effective time of the Alternative
Merger and the Post-Effective Merger, pursuant to Section 3.01 of the Consent
Supplemental Indenture.

 

Annex III-4



--------------------------------------------------------------------------------

(xiv) On the Acquisition Closing Date, the Target Company shall have paid to the
paying agent on behalf of Holders (as defined in the Consent Supplemental
Indenture) who delivered valid and unrevoked consents to the Waivers (as defined
in the Consent Supplemental Indenture) and Amendments (as defined in the Consent
Supplemental Indenture) prior to the Expiration Time (as defined in the Consent
Supplemental Indenture) the remaining 50% of the Consent Fee (as defined in the
Consent Solicitation Statement (as defined in the Consent Supplemental
Indenture)).

 

Annex III-5



--------------------------------------------------------------------------------

ANNEX IV

DEBT

All capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Commitment Letter of which this Annex is a
part.

 

  •  

Target Company’s 7.50% Senior Unsecured Notes due 2021;

 

  •  

Pinnacle’s 8.625% Senior Unsecured Notes due 2017;

 

  •  

Pinnacle’s 8.75% Senior Subordinated Unsecured Notes due 2020;

 

  •  

Pinnacle’s 7.75% Senior Subordinated Unsecured Notes due 2022;

 

  •  

The New Pinnacle Notes; and

 

  •  

Other long-term debt of the Target Company in an amount not to exceed $600,000.

 

Annex IV-1